IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JACQUELINE FIELDS,                      : No. 606 EAL 2014
                                        :
                  Petitioner            : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (CITY OF PHILADELPHIA),           :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.